Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a 371 of PCT/US2017/065294 (filed 12/8/2017) which claims benefit of 62/431,627 (filed 12/8/2016).

Election
Applicant’s election without traverse of group I and species of lipid as metabolites in the reply filed on 11/19/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 5, 7-8 and 11 (drawn to nonelected species) and 39 (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 4, 6, 10, 16-17, 19, 28-31, 35-38 and 40 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 112(b) and 112(d) rejections are hereby withdrawn.

Claim Interpretation
Claim 40 is not considered to provide structural limitation for the claimed method because it provide limitation for metabolites recited in passive voice, thus claim 40 is rejected together with its independent claim 1 as long as the recited active method step (“detecting…”) is taught in cited art (see rejections below). 

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 6, 10, 16-17, 19, 28-31, 35-38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1, 4, 6, 10, 16-17, 19, 28-32 and 35-38 are determined to be directed to a product of nature/natural phenomenon. 
Claims 1, 4, 6, 10, 16-17, 19, 28-31, 35-38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a product of nature/natural phenomenon. 
Regarding Step 1 (YES) and 2A (Prong one, YES), for independent claim 1, the judicial exception (JE) is product of nature/natural phenomenon, which is naturally occurring. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the recited method steps are routinely and conventionally used in cryopreservation and biomarker detection. Regarding Step 2B (NO), the recitation of the detecting metabolites in a formalin-fixed paraffin-embedded preparation of biological sample are routine and conventional does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product/metabolite. There is no indication in the specification that the claimed method steps have any characteristic (structural, functional, or otherwise) that are different from the naturally occurring products/metabolites. Thus the claimed method does not have markedly different characteristics from what occurs in nature. Thus the claim do not amount to significantly more that nature products/metabolites, therefore is not eligible under 101. Additional limitations are needed to integrates the product of nature/natural phenomenon and transform the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant argued that the amended claim 1 do not recite the judicial exception of a law of nature/natural phenomenon.
It is the examiner’s position that the amend claim 1 recites a single step of “detecting…” the limitation: “metabolites” in the “wherein” clause is recited in a passive voice (“are extracted from…”), thus is not required as an active method step (not distinct from any intended use/intention of active method step). The argued step of “extracting…” (which is not the same as “are extracted from…”) is not recited in the amended claim 1. Furthermore, no specific conditions are claimed therefore “…allow for the tissue architecture in the biological sample to be analyzed” only recites the intended use of the active method step without providing structural limitation to the claimed method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6, 10, 28-29, 36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmoodi et al (Annals of Diagnostic Pathology, 2006, 10:257-262).
For Claims 1, 4, 6 and 10: the reference teaches a method comprising: detecting the presence of lipid as metabolites: lipofuscin/lipid containing granules (page 259, left column, 2nd paragraph, line 2++) from a formalin-fixed paraffin-embedded preparation of biological sample (page 258, left column, 1st full paragraph, lines 7++ and 13++).  
For Claims 28-29: the reference teaches the biological sample is prostate tissue sample (page 258, left column, 1st full paragraph++).
For Claim 36: the reference teaches the FFPE is mounted on a slide (page 258, left column, 2nd full paragraph, line 2++).

Claims 1, 4, 6, 10, 16, 28, 30-31 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojakowska et al (PLOS ONE, 2015, 1-13, IDS).
For Claims 1, 4, 6 and 10: the reference teaches a method comprising: detecting the presence of lipid/fatty acid/fatty acids esters as metabolites (page 7, Table 1) from a formalin-fixed paraffin-embedded preparation of biological sample (FFPE, page 3, 2nd full paragraph++ and page 4, Fig. 1).  
For Claim 16: the reference teaches measuring an expression level of metabolites in the FFPE preparation (page 9, line 6++).
For Claim 28: the reference teaches the biological sample is kidney tissue sample (page 9, Fig. 2, legend).
For Claims 30-31: the reference teaches methanol extraction of metabolites (page 5, 4th full paragraph, line 3++).

Response to Argument
Applicant’s arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant argued that Mahmoodi does not teach/suggest extracting the lipid lipofuscin from the FFPE preparation and/or tissue architecture in the biological samples could be analyzed.
It is the examiner’s position that the amend claim 1 recites a single step of “detecting…” the limitation: “metabolites” in the “wherein” clause is recited in a passive voice (“are extracted from…”), thus is not required as an active method step. The argued step of “extracting…” (which is not the same as “are extracted from…”) is not recited as active method step in claim 1. Furthermore, no specific conditions are claimed therefore “…allow for the tissue architecture in the biological sample to be analyzed” only recites the intended use of the active method step without providing structural limitation to the claimed method.
Applicant argued that Wojakowska does not teach/suggest extracting the lipid lipofuscin from the FFPE preparation and/or tissue architecture in the biological samples could be analyzed.
It is the examiner’s position that the amend claim 1 recites a single step of “detecting…” the limitation: “metabolites” in the “wherein” clause is recited in a passive voice (“are extracted from…”), thus is not required as an active method step. The argued step of “extracting…” (which is not the same as “are extracted from…”) is not recited as active method step in claim 1. Furthermore, no specific conditions are claimed therefore “…allow for the tissue architecture in the biological sample to be analyzed” only recites the intended use of the active method step without providing structural limitation to the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 6, 10, 16-17, 19, 28-31 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Mahmoodi/Wojakowska in view of Yuan (Nature Protocols, 2012, 7(5):872-881) over claims 17, 19 and 35 and Oroskar et al. (USPN9290535) over claims 37-38.
Mahmoodi/Wojakowska teach what is above as applied.
Mahmoodi/Wojakowska does not explicitly teach measuring/detecting metabolites in a FFPE preparation of a control sample that is noncancerous/cancerous tissue as recited in claims 17-19, measuring metabolites in two or more portions of the FFPE preparation as recited in claim 35, using of cassette for extracting metabolites as recited in claims 37-38. 
However, Yuan teaches measuring metabolites extracted from FFPE tissue from normal tissue (page 879, Fig. 3, legend, line 3++) and cancerous tissue: kidney tissue from AML (page 879, Fig. 3, legend, line 3++) and measuring metabolites from FFPE slices or cores (read as different portions of the FFPE, page 874, “PROCEDURE” step (C)(i)++).
Oroskar teaches method of solid phase metabolites extraction using cartridge (Fig. 2, col. 8, line 45++) which is a simple procedure (col. 6, line 65++) that provides increased recovery of metabolites.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use extraction cassette to extract metabolites from different section of sample including from a control sample.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of extracting and measuring of metabolite from biological samples and Yuan teaches better recovery of metabolites without losing sensitivity (page 873, right column, line 6++) and Oroskar using of cartridge to provides increased recovery of metabolites (col. 6, line 65++). In addition, it would have been obvious to a person of ordinary skill in the art to optimize the extraction and measuring conditions to achieve accurate metabolite measurement.  
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed method and use of cassette/cartridge and selection of control sample and sample section, etc. is routine and known in the art.  


Response to Argument
Applicant’s arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant argued that no explanation is provided to combine Mahmoodi/Wojakowska with Yuan and Oroskar with a reasonable expectation of success to arrive at the presently claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that the amend claim 1 recites a single step of “detecting…” the limitation: “metabolites” in the “wherein” clause is recited in a passive voice (“are extracted from…”), thus is not required as an active method step. The argued step of “extracting…” (which is not the same as “are extracted from…”) is not recited as active method step in claim 1. Furthermore, no specific conditions are claimed therefore “…allow for the tissue architecture in the biological sample to be analyzed” only recites the intended use of the active method step without providing structural limitation to the claimed method. Since both Yuan and Oroskar teach method of analyze metabolites and Yuan is cited for the teaching of measuring metabolites extracted from FFPE tissue from normal tissue (page 879, Fig. 3, legend, line 3++) and cancerous tissue: kidney tissue from AML (page 879, Fig. 3, legend, line 3++) and measuring metabolites from FFPE slices or cores (read as different portions of the FFPE, page 874, “PROCEDURE” step (C)(i)++) and Oroskar is cited for the teaching of solid phase metabolites extraction using cartridge (Fig. 2, col. 8, line 45++) which is a simple procedure (col. 6, line 65++) that provides increased recovery of metabolites, therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use extraction cassette to extract metabolites from different section of sample including from a control sample and to optimize the extraction and measuring conditions to achieve reasonable expectation of accurate metabolite measurement.

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653